
	
		I
		112th CONGRESS
		2d Session
		H. R. 4627
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Thompson of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and make a technical correction to the
		  temporary suspension of duty on certain cast stainless steel single-piece
		  exhaust gas manifolds.
	
	
		1.Certain cast stainless steel
			 single-piece exhaust gas manifolds
			(a)In
			 generalHeading 9902.40.94 of
			 the Harmonized Tariff Schedule of the United States (relating to certain cast
			 stainless steel single-piece exhaust gas manifolds) is amended—
				(1)by striking
			 9902.01.50 and inserting 8409.91.50; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
